Brown Advisory Funds 901 South Bond Street, Suite 400 Baltimore, Maryland 21231 October 27, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re: Brown Advisory Funds (the “Trust”) File Nos. 333-181202 and 811-22708 Ladies and Gentlemen: Pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933, as amended, the Trust, on behalf of its series, the Brown Advisory Equity Long/Short Fund, hereby submits Post-Effective Amendment (“PEA”) No. 29 to the Trust’s Registration Statement for the sole purpose of designating October 30,2015 as the new effective date for PEA No. 28, previously filed on Form N-1A on August 14, 2015. If you have any additional questions or require further information, please contact Patrick Turley at (202) 261-3364 or me at (414) 765-5366. Very truly yours, BROWN ADVISORY FUNDS /s/ Edward Paz Edward Paz Secretary cc: Carey Taylor, Brown Advisory Funds Patrick W.D. Turley, Dechert LLP
